IN THE SUPREME COURT OF IOWA

                                   No. 20–1393

           Submitted December 15, 2021—Filed February 18, 2022


STATE OF IOWA,

      Appellee,

vs.

YALE STEVENS,

      Appellant.


      Appeal from the Iowa District Court for Woodbury County, John C. Nelson,

Judge.



      A defendant appeals his conviction for possession of methamphetamine

on the basis that officers lacked probable cause to search his person after a drug

dog alerted on the vehicle in which he had been a passenger. REVERSED AND

REMANDED.



      Oxley, J., delivered the opinion of the court, in which all justices joined.



      Martha J. Lucey, State Appellate Defender, Melinda J. Nye (argued),

Assistant Appellate Defender, and Sonia E. Elossais (until withdrawal), law

student, for appellant.
                                       2


      Thomas J. Miller, Attorney General, and Sharon K. Hall (argued), Assistant

Attorney General, for appellee.
                                         3


OXLEY, Justice.

       Yale Stevens was convicted of possessing methamphetamine following his

arrest when his brother was pulled over for a traffic violation. Stevens contends

that   the   district   court   should   have    suppressed     evidence    of   the

methamphetamine found in his coat pocket during the traffic stop, arguing that

the officer lacked probable cause to search him after a canine indicated drugs

were present in the car where he had been a backseat passenger. A drug dog’s

positive alert outside the driver’s door of a vehicle does not alone create probable

cause to search the vehicle’s passengers, and the officers here lacked probable

cause particularized to Stevens needed to search his person without a warrant.

We reverse the denial of his motion to suppress and remand for further

proceedings.

                                         I.

       On our de novo review, we find the facts are as follows. Sergeant Brian

Clausen followed an Audi he observed leaving a suspected drug house on

February 26, 2020, between 12:00 a.m. and 1:00 a.m. While following the

vehicle, he noticed a middle brake light was out and called a uniformed police

officer to perform a traffic stop. Officer Thompson received the call and pulled

over the Audi. Officer Thompson also requested assistance from K-9 officer

Michael Simons based on Sergeant Clausen’s report that the vehicle left a

suspected drug house.

       There were two people in the car. Yale Stevens, the defendant, was in the

rear passenger-side seat, and his brother Kyle Stevens was driving. Officer
                                         4


Thompson explained the purpose for the stop and requested identification from

both men. While Officer Thompson waited for his computer system to provide

the status of Kyle’s driver’s license, Sergeant Clausen ordered Yale to exit the

vehicle so the drug dog, Aura, could sniff the outside of the car. With Yale’s

consent, Clausen patted him down for weapons and felt only cigarettes, car keys,

and what Yale identified as ChapStick. Meanwhile, Officer Thompson learned

that Kyle did not have a valid license and returned to the car. He ordered Kyle

out of the vehicle and ultimately arrested him.

      Once Yale and Kyle were away from the car, Officer Simons walked Aura

around the vehicle. Aura is a “passive” drug dog, which means she indicates the

presence of a controlled substance by sitting. Officer Simons, who had been

Aura’s handler for over a year, explained that “there’s no in between with this

dog,” she “either sits or doesn’t sit.” “[I]t’s real plain” and “obvious”—her “tail

stops wagging” and she “sits and stares at where the odor is coming from.”

      Aura jumped up on the driver’s door where the window was open and sat

after sniffing inside. Officer Simons then opened the driver’s door to allow her in

the car. Aura entered and exited the car twice. While inside the car, Aura was

most interested in the passenger’s side in both the front and back seat, but as

Officer Simons testified, it is difficult for a passive dog to alert by sitting when

inside of a vehicle. After exiting the vehicle the second time, Aura sat outside the

driver’s side of the empty car. Officer Simons testified he was concerned with the

passenger side based on Aura’s actions inside the vehicle, so he told Sergeant

Clausen to “get in his pockets,” meaning to search Yale.
                                        5


      Sergeant Clausen asked Yale if he knew why the dog would alert on the

car, and Yale responded he did not. Clausen then asked if Yale had anything

illegal on him, and Yale looked at him without responding. Clausen told Yale he

was going to search his person. Yale put both his hands in his coat pockets, and

Clausen told him to take them out. Clausen again asked Yale if he had anything

illegal, and Yale mumbled something unintelligible and reached toward his right

coat pocket. Clausen stopped him and reached inside Yale’s pocket himself,

pulling out a bag containing a crystal-like substance that later field-tested

positive for 0.51g of methamphetamine. Officer Thompson subsequently found

a similar user quantity of drugs in Kyle’s pocket during a search incident to his

arrest for driving without a license. Yale told the officers he and his brother had

each purchased $30 worth of methamphetamine but refused to say more. Officer

Simons later searched the car by hand and did not find any drugs.

      After his arrest, Yale Stevens filed a motion to suppress the evidence

recovered from his pocket, arguing that the canine’s alert on the vehicle did not

provide probable cause to search his person. Following an evidentiary hearing,

the district court denied his motion to suppress. The court concluded the totality

of the circumstances established probable cause because the car was leaving a

known drug house, the canine signaled on the passenger side of the vehicle, and

Stevens mumbled when questioned.

      The district court proceeded to a trial on the minutes of testimony,

attached reports, and the dashcam video recording from the stop. The court

found Stevens guilty of possession of methamphetamine, in violation of Iowa
                                                6


Code section 124.401(5) (2020). Stevens appealed his conviction, arguing the

district court erred in denying his motion to suppress.1 We retained the appeal.

                                                    II.

       We review claims challenging the denial of a motion to suppress evidence

on constitutional grounds de novo. State v. Dewitt, 811 N.W.2d 460, 467 (Iowa

2012). When presented with such claims, we make an “independent evaluation

of the totality of the circumstances as shown by the entire record.” State v.

Scheffert, 910 N.W.2d 577, 581 (Iowa 2018) (quoting State v. Tague, 676 N.W.2d

197, 201 (Iowa 2004)). “We give deference to the district court’s factual findings,

but they do not bind us.” Id.

                                               A.

       Stevens argues that Sergeant Clausen’s search of his person violated his

constitutional rights under both the Fourth Amendment to the United States

Constitution and article I, section 8 of the Iowa Constitution to be free from

“unreasonable searches and seizures.” We decide today’s case under the federal

constitution. Although Stevens cited both the Iowa and federal constitutions

below, he did not argue for more protection or adoption of a different standard

under the Iowa Constitution. See State v. Effler, 769 N.W.2d 880, 895 (Iowa

2009) (Appel, J., specially concurring) (“[B]ecause of our prudential concern that

the issue may not be fully illuminated without a developed record and briefing,


       1Stevens     also appealed the sufficiency of the evidence that he knowingly possessed a
controlled substance, challenging the State’s reliance on field-tests to prove beyond a reasonable
doubt that the substance was methamphetamine. Because we reverse the district court’s denial
of Stevens’ motion to suppress the substance found in his coat pocket, we do not address the
reliability of the field-testing.
                                        7


we generally decline to consider an independent state constitutional standard

based upon a mere citation to the applicable state constitutional provision.”).

Further, because we find there was a Fourth Amendment violation, it is

unnecessary for us to separately decide this case under the Iowa Constitution.

      We have said that warrantless searches of a person by a police officer are

per se unreasonable, and therefore unconstitutional, unless the search falls

under one of the “few carefully drawn exceptions”: “consent, plain view, probable

cause coupled with exigent circumstances, searches incident to arrest, and those

based on the emergency aid exception.” State v. Lewis, 675 N.W.2d 516, 522

(Iowa 2004); see also Arizona v. Gant, 556 U.S. 332, 338 (2009). Both parties

address the warrantless search here under the automobile exception, which

requires probable cause and exigent circumstances. We reject this analysis

because the automobile exception does not authorize an officer to conduct a

warrantless search of a person.

      The automobile exception allows officers to search a vehicle without a

warrant if the officers have probable cause to believe the vehicle contains

contraband. See State v. Storm, 898 N.W.2d 140, 145–46 (Iowa 2017). The

“exception rests on twin rationales: (1) the inherent mobility of the vehicle, and

(2) the lower expectation of privacy in vehicles compared to homes and other

structures.” Id. at 145. Generally, a positive alert from a reliable drug dog

establishes probable cause to search a vehicle, including containers capable of

concealing contraband. State v. Bergmann, 633 N.W.2d 328, 338 (Iowa 2001)

(“Several cases have concluded that a reliable drug dog alert alone is enough to
                                        8


establish probable cause to search.”). Stevens relies on cases holding that a dog

alert on a vehicle does not provide probable cause to search a container that was

not in the vehicle at the time the dog alerted, see State v. Lelm, 962 N.W.2d 419,

423 (N.D. 2021) (holding that probable cause established by canine’s indication

on a vehicle limited search for potential illegal contraband to containers within

the vehicle at the time the sniff was conducted), reasoning that if probable cause

is lacking to search a container not in the vehicle, it is also lacking to search a

person who was outside the vehicle at the time of the drug sniff.

      In State v. Rincon, also filed today, we held that officers properly searched

a passenger’s backpack that had been removed from a vehicle after the officers

observed open containers of alcohol inside the vehicle. ___ N.W.2d ___, ___ (Iowa

2022). Probable cause to search the vehicle under the automobile exception for

evidence of other open containers, including a search of any containers in the

vehicle that could hold an open container of alcohol, had been established while

the backpack was inside the vehicle, and we held that the passenger could not

frustrate law enforcement’s lawful search by removing the backpack from the

vehicle. Id. at ___ (distinguishing State v. Lelm on the basis that the passenger’s

backpack in that case was not in the vehicle when the drug dog alerted, so the

probable cause from the dog alert did not extend to the backpack). Arguably, an

extension of our Rincon holding supports Stevens’s position. But Rincon involved

search of a backpack, not search of a person. This distinction is important in

search and seizure jurisprudence, cf. 2 Wayne R. LaFave, Search and Seizure: A

Treatise on the Fourth Amendment § 3.1(b) (6th ed. 2020) (“This distinction
                                        9


[between probable cause to search a place and probable cause to arrest an

individual] is a critical one, and . . . there may be probable cause to search

without probable cause to arrest, and vice-versa.”), and we must consider that

distinction in determining whether the officers satisfied constitutional standards

when they searched Stevens’s person.

      “It has long been the law that probable cause to search a car does not

justify the search of a passenger.” State v. Horton, 625 N.W.2d 362, 365 (Iowa

2001) (en banc) (citing United States v. Di Re, 332 U.S. 581, 584–87 (1948))

(emphasis in original). In Wyoming v. Houghton, in holding that probable cause

to search a vehicle for contraband extended to searching a passenger’s bag that

might contain the contraband, Justice Scalia distinguished between the

diminished privacy associated with a passenger’s belongings found in a vehicle

and “the unique, significantly heightened protection afforded against searches of

one’s person.” 526 U.S. 295, 303 (1999) (distinguishing Di Re, 332 U.S. 581, and

Ybarra v. Illinois, 444 U.S. 85 (1979)); see also id. at 307–08 (Breyer, J.,

concurring) (writing separately to highlight that the bright-line rule for the

automobile exception applied by the majority extended only to the search of the

automobile and its containers, not to the search of a person found in the vehicle).

Other courts have made the same distinction. See, e.g., State v. Gibson, 108 P.3d

424, 429 (Idaho Ct. App. 2005) (“[P]ersonal searches of vehicle occupants are not

authorized under the automobile exception as a result of the occupant’s mere

presence within a vehicle, which there is probable cause to search.”); State v.

Harris, 280 S.W.3d 832, 843 (Tenn. Crim. App. 2008) (“We know of no broad
                                        10


application of the vehicle search exception to the warrant requirement, however,

that underwrites the search of a person who occupied the vehicle prior to the dog

sniff.”). As one court has explained:

      Probable cause to believe that a person is carrying evidence does not
      justify a warrantless search of the person any more than probable
      cause to believe a home contains evidence justifies a warrantless
      search of a home. Only places or things enjoying a lesser expectation
      of privacy, such as automobiles, are vulnerable to probable-cause-
      based warrantless searches for the purpose of discovering and
      seizing evidence of crime.

Wallace v. State, 791 A.2d 968, 974 (Md. Ct. Spec. App. 2002) (quoting State v.

Funkhouser, 782 A.2d 387, 404 (Md. Ct. Spec. App. 2001)), aff’d 812 A.2d 291

(Md. 2002).

      Aura’s alert on the driver’s side of the vehicle may have given the officers

probable cause to search the vehicle given its inherent mobility and its

occupants’ diminished expectation of privacy in its contents. But the justification

for searching the vehicle did not allow Sergeant Clausen to also search Stevens’s

person under the automobile exception.

      Although probable cause that a vehicle contains contraband does not

justify a warrantless search of a person under the automobile exception,

probable cause that a person is committing a crime does allow an officer to arrest

the person. See Horton, 625 N.W.2d at 364 (“Probable cause [to arrest] exists

when the facts and circumstances within the arresting officer’s knowledge would

warrant a person of reasonable caution to believe that an offense is being

committed.” (quoting State v. Ceron, 573 N.W.2d 587, 592 (Iowa 1997))). And

then the officer can conduct a warrantless search incident to a lawful arrest. Id.
                                         11


at 364–65. Under a search incident to arrest, an officer can (1) disarm the

suspect to take him into custody, and (2) preserve evidence. United States v.

Robinson, 414 U.S. 218, 234 (1973). Even though a search incident to arrest

typically occurs after an arrest, “the timing of the formal arrest is not fatal to the

search.” Horton, 625 N.W.2d at 364; see also Rawlings v. Kentucky, 448 U.S. 98,

111 (1980) (“Where the formal arrest followed quickly on the heels of the

challenged search of petitioner’s person, we do not believe it particularly

important that the search preceded the arrest rather than vice versa.”). The

search can precede a “formal arrest if it is substantially contemporaneous with

it, provided probable cause for the arrest existed at the time of the search.” State

v. Peterson, 515 N.W.2d 23, 25 (Iowa 1994) (emphasis added).

      While the search of a vehicle or a container under the automobile exception

and the search of a person incident to a warrantless arrest both ultimately turn

on a finding of probable cause, the focus of the probable cause determination

differs. See Gibson, 108 P.3d at 430 (“The standard of probable cause involves

the same quantum of evidence regardless of whether an arrest or a search is

involved,” but “the facts needed to justify a search are different from those

needed to justify a seizure.”). Probable cause to search under the automobile

exception “exists where in view of the ‘totality of the circumstances,’ ‘there is a

fair probability that contraband or evidence of a crime will be found in a

particular place.’ ” Butler v. United States, 102 A.3d 736, 740–41 (D.C. 2014)

(quoting United States v. Gilliam, 167 F.3d 628, 633 (D.C. Cir. 1999)).

“Contrastingly, the inquiry for probable cause to arrest is whether the facts and
                                         12


circumstances within a law enforcement officer’s knowledge are sufficient to

warrant a prudent [police officer] in believing that [the suspects] had committed

or [were] committing an offense.” Id. at 741 (alterations and emphasis in

original). So the parties’ arguments about probable cause have relevance to the

analysis, but examining probable cause under the proper framework—probable

cause to support a warrantless arrest—keeps the focus on the person to be

arrested, not the place to be searched. Thus, we must determine whether

Sergeant Clausen had probable cause to arrest Stevens immediately before he

searched Stevens’s person by reaching into his pocket.

                                         B.

      The standard for finding probable cause is not subject to a precise

definition because whether it exists depends on the specific facts of each case.

See Maryland v. Pringle, 540 U.S. 366, 371 (2003) (“The probable-cause standard

is incapable of precise definition or quantification into percentages because it

deals with probabilities and depends on the totality of the circumstances.”);

Illinois v. Gates, 462 U.S. 213, 232 (1983) (“[P]robable cause is a fluid concept—

turning on the assessment of probabilities in particular factual contexts—not

readily, or even usefully, reduced to a neat set of legal rules.”); State v. Freeman,

297 N.W.2d 363, 365 (Iowa 1980) (focusing on the “probabilities based on

practical considerations, not on legal technicalities” in reviewing for probable

cause). However defined, “ ‘[t]he substance of all the definitions’ of probable

cause ‘is a reasonable ground for belief of guilt.’ ” Brinegar v. United States, 338

U.S. 160, 175 (1949) (quoting McCarthy v. De Armit, 1 Pennyp. 297, 1881 WL
                                        13


13865, at *6 (Pa. 1881)). The probable cause requirement “seek[s] to safeguard

citizens from rash and unreasonable interferences with privacy and from

unfounded charges of crime,” while also allowing “fair leeway” to officers in

protecting the community. Id. at 176. A higher requirement could “unduly

hamper law enforcement,” but a lesser one would “leave law-abiding citizens at

the mercy of the officers’ whim or caprice.” Id.

      In assessing probable cause to make a warrantless arrest, the grounds for

the reasonable “belief of guilt must be particularized with respect to the person

to be searched or seized.” Pringle, 540 U.S. at 371; see also Ybarra, 444 U.S. at

91 (“[A] search or seizure of a person must be supported by probable cause

particularized with respect to that person.”). Due to this particularization

requirement, probable cause to search a car does not justify the search of a

passenger without something more to create a reasonable belief of wrongdoing

specific to the passenger. Pringle, 540 U.S. at 373. In Maryland v. Pringle, the

United States Supreme Court upheld a finding of probable cause to search a

vehicle’s three passengers after the police found five glassine bags of cocaine

hidden behind the backseat armrest and $763 of rolled-up cash in the glovebox.

Id. at 368. The amount of cash and quantity of drugs indicated drug dealing,

making it more likely that the occupants were part of a common enterprise,

which provided probable cause to arrest them all when none claimed ownership.

Id. at 372–73. On the other hand, where officers caught an informant with

counterfeit gas ration coupons in the backseat of a vehicle, they had probable

cause to arrest the person sitting in the driver’s seat based on the informant’s
                                        14


statement he purchased the counterfeit coupons from the driver but lacked

probable cause to arrest the front seat passenger where the officers had no

information implicating him in the benign transaction. Di Re, 332 U.S. at 587,

592–93 (“We are not convinced that a person, by mere presence in a suspected

car, loses immunities from search of his person to which he would otherwise be

entitled.”).

       We likewise require probable cause specific to the individual to support

the warrantless arrest of a passenger of an automobile. Horton, 625 N.W.2d at

365. In State v. Horton, the defendant was a passenger in a vehicle that an officer

stopped due to a license plate violation. Id. at 363. After seeing marijuana butts

in the vehicle’s ashtray, an officer searched the passenger and discovered

marijuana in her pocket. Id. Focusing on whether the officer had probable cause

to make an arrest prior to discovering marijuana in the passenger’s pocket, we

concluded that “[t]he officers in Horton’s case could have reasonably believed the

marijuana had been smoked by Horton, her companion, both, or perhaps

neither.” Id. at 367. Proximity to marijuana butts would not have been sufficient

to convict the defendant, but it was enough to convince a reasonable person that

a crime had been committed —thereby creating probable cause to search the

people who may have committed it. Id.; see also State v. Merrill, 538 N.W.2d 300,

302 (Iowa 1995) (per curiam) (holding officer had probable cause to search

passenger’s hand where officer smelled burnt marijuana as passenger stepped

out of car and passenger made furtive attempts to hide something in his hand).

Although Pringle, Di Re, and Horton are not dog-sniff cases, they inform our
                                       15


analysis because they confirm that officers must have particularized suspicion

sufficient to arrest a passenger before searching them.

                                            C.

      The State nonetheless urges us to conclude that Aura’s alert on any part

of the vehicle provided the probable cause needed to search any passengers,

including Stevens. We have not before addressed this specific issue. But courts

in other jurisdictions have, with some resulting disagreement. The majority view

appears to be that probable cause to search a vehicle based on a drug dog’s alert

does not extend to searching the passenger without “something more sufficiently

particularized” to the individual. See Whitehead v. Commonwealth, 683 S.E.2d

299, 305 (Va. 2009) (“After the positive alert by the trained narcotics detection

dog, Officer Quigley unquestionably had probable cause to search the vehicle.

However, without something more, the positive alert did not provide probable

cause sufficiently particularized as to Whitehead [the passenger] to allow the

search of his person.” (citation omitted)); see also United States v. Williams,

650 F. Supp. 2d 633, 673 (W.D. Ky. 2009) (“[W]hile [the automobile exception]

may justify a search of the car’s interior and the personal possessions of its

occupants found therein, it will not alone justify the warrantless search of the

vehicle’s occupants themselves.” (citing Houghton, 526 U.S. at 303 & n.1)); Cady

v. State, 817 So. 2d 948, 949 (Fla. Dist. Ct. App. 2002) (finding that dog’s alert

to the passenger seat after the defendant had exited the vehicle did not give the

police probable cause to believe the defendant had drugs on his person); Gibson,

108 P.3d at 432 (“The dog’s detection of the odor of drugs did not automatically
                                          16


justify probable cause to arrest Gibson unless there were additional factors to

connect that odor with him.”); People v. Fondia, 740 N.E.2d 839, 841 (Ill. App.

Ct. 2000) (agreeing in a pre-Pringle case with the defendant’s argument “that a

police canine alert of a car’s exterior indicating the presence of a controlled

substance within the car does not, without more, provide the police with

probable cause to search the persons of the car’s occupants”); State v. Anderson,

136 P.3d 406, 415 (Kan. 2006) (“Although this court has held that a drug dog’s

alert is sufficient to constitute probable cause to search a vehicle, we do not

agree   with   the   [United   States   v.]   Anchondo   [,156   F.3d   1043,   1045

(10th Cir. 1998),] panel’s decision that such an alert followed by an unsuccessful

search of the vehicle gives law enforcement license to search or arrest the

vehicle’s driver.” (citation omitted)); State v. Smith, 729 S.E.2d 120, 126 (N.C. Ct.

App. 2012) (“The fact that defendant was formerly a passenger in a motor vehicle

as to which a drug dog alerted, and a subsequent search of the vehicle found no

contraband, is not sufficient, without probable cause more particularized to

defendant, to conduct a warrantless search of defendant’s person.”); State v.

Kelly, No. 2000–P–0113, 2001 WL 1561543, at *3 (Ohio Ct. App. Dec. 7, 2001)

(holding canine alert on vehicle supported search of interior of car but not search

of any of its occupants where dog did not indicate on any of the occupants).

These cases recognize that a drug dog’s positive indication that drugs may be

present in a car by itself is insufficient to support probable cause to arrest a

passenger of the car without a reasonable belief of wrongdoing particularized to

the passenger.
                                       17


      The State points us to three cases where courts have stated that a dog

alert on a car provides probable cause to search an occupant of the car. See

United States v. Klinginsmith, 25 F.3d 1507, 1510 (10th Cir. 1994); State v.

Griffin, 949 So. 2d 309, 314 (Fla. Dist. Ct. App. 2007); State v. Ofori, 906 A.2d

1089, 1099 (Md. Ct. Spec. App. 2006). Having considered the cases, we disagree

with their reasoning and decline to follow them.

      In United States v. Klinginsmith, a dog alerted on the trunk of a vehicle

after the driver and passenger consented to a search of the vehicle. 25 F.3d at

1509. The driver produced a key for the trunk, where officers discovered eighty

kilograms of marijuana. Id. at 1509, 1511. The United States Court of Appeals

for the Tenth Circuit concluded that “when the dog ‘alerted,’ there was probable

cause to arrest Magee [the driver] and Klinginsmith [the passenger] and to search

the vehicle without a warrant under the automobile exception even had there

been no prior consent.” Id. at 1510. The court did not elaborate on how the dog

alert provided probable cause to arrest both occupants, only citing United States

v. Stone, 866 F.2d 359, 364 (10th Cir. 1989), to support its conclusion that it

did. See id. But Stone merely held that officers did not conduct an impermissible

search of the defendant’s vehicle when a drug dog jumped into the hatchback

and alerted on a duffle bag. 866 F.2d at 364. Stone addressed the admissibility

of the drugs seized from the duffle bag, not whether the dog alert created

probable cause to arrest or search the vehicle’s passengers. Id. at 362–64. The

Tenth Circuit’s conclusory holding expressly relies on the automobile exception,

which, as discussed above, does not provide probable cause to search an
                                         18


occupant of the vehicle without a warrant. To the extent the Tenth Circuit

believes it does, we simply disagree.

      Nor are we persuaded by the reasoning of the two state cases. State v.

Ofori, which read Pringle as “absolutely dispositive,” concluded that “[b]ecause of

the close association between contraband in a vehicle and the driver of (or other

passenger in) the vehicle, either finding the drugs in the vehicle, as in Pringle, or

probable cause to believe that they are in the vehicle, as in this case, necessarily

implicates the driver and passengers.” 906 A.2d at 1099–1100. We do not read

Pringle to broadly conclude that there is a close association between every

passenger of a vehicle and any amount of drugs found in the vehicle. The Ofori

court supported its “close association” conclusion with cases involving dog alerts

on luggage to extrapolate to dog alerts on vehicles, see id. at 230–32 (discussing

Florida v. Royer, 460 U.S. 491 (1983); Ricks v. State, 586 A.2d 740 (Md. 1991);

United States v. Williams, 726 F.2d 661, 663 (10th Cir. 1984); United States v.

Waltzer, 682 F.2d 370 (2d Cir. 1982)), an extrapolation we reject given the much

closer nexus between the owner of luggage and the contents of that luggage. See,

e.g., Ricks, 586 A.2d at 742 (recognizing the defendant “conceded that he was

lawfully arrested, at least at the point when the dog scratched his bag, indicating

that it contained narcotics” and addressing separate argument as to whether

officers needed a search warrant to open the luggage). Ofori ignores the Supreme

Court’s express requirement that any “belief of guilt must be particularized with

respect to the person to be searched or seized.” Pringle, 540 U.S. at 371.
                                        19


      We are likewise unconvinced by the Florida District Court of Appeals

opinion in State v. Griffin, 949 So. 2d 309, which does not even represent the law

in Florida. The majority explained that had it been writing on a clean slate it

would have concluded that “[w]hen the dog alerted, there was probable cause

that contraband was in the car; once the car was cleared, by the process of

elimination, probable cause then existed to search Appellee [the lone occupant].”

Id. at 314. But that was not its holding. Rather, it affirmed the district court’s

suppression of the evidence based on controlling Florida precedent, which

consistently held that a dog alert on a vehicle only supports searching the

vehicle, not the passengers, even a lone driver. Id. at 310 (affirming as bound by

Williams v. State, 911 So. 2d 861, 861 (Fla. Dist. Ct. App. 2005) (per curiam)).

The Griffin majority sought certification of the case to the Florida Supreme Court,

reasoning that Pringle supported overruling the Williams line of cases, citing Ofori

and Klinginsmith in support. Id. at 311–14.

      Judge Padovano, concurring in the majority’s judgment affirming

suppression of the evidence, explained:

             The fallacy in the majority opinion is that it conflates the
      justification for searching a place with the justification for searching
      a person. It has never been the law that a police officer may search
      a person merely because that person is located in a place the officer
      is otherwise authorized to search.

Id. at 316 (Padovano, J., concurring in the result only) (discussing Ybarra, 444

U.S. at 91). He also distinguished Pringle, involving actual drugs found in a

vehicle, from a case involving only a dog alert on a vehicle, explaining:

      [W]e cannot afford to confuse the justification for searching a vehicle
      with the justification for searching a person in the vehicle. If police
                                        20


      officers have a lawful basis to search a vehicle for drugs and actually
      find drugs in the vehicle, then they have the right to search the
      occupants. But to hold that police officers have a right to search the
      occupants of a vehicle merely because there is a possibility that
      drugs are located in the vehicle would push the limit of law
      enforcement authority well beyond that recognized in Pringle.

Id. at 318. The Florida Supreme Court denied review, apparently agreeing, as do

we, with Judge Provado’s more compelling view. See State v. Griffin, 958 So. 2d

920 (Fla. 2007) (unpublished table decision).

      The State’s position essentially extends the automobile exception to

searches of persons, a concept we reject for the reasons already discussed. We

join the majority view and hold that a drug alert on some part of a vehicle does

not, in and of itself, provide probable cause to arrest a passenger of a vehicle.

There must be “something more” to provide a reasonable belief of guilt

particularized to a person before he is arrested or searched. See Whitehead, 683

S.E.2d at 305.

                                             D.

      The district court did not rely only on the dog alert, and we now consider

the totality of the circumstances to determine whether the officers had probable

cause specific to Stevens to support an arrest when Sergeant Clausen reached

into his pocket. See Pringle, 540 U.S. at 371; Scheffert, 910 N.W.2d at 581. The

State relied on three facts to support probable cause: Officer Thompson observed

the car leaving a suspected drug house, Aura’s alert on the vehicle, and Stevens’s

mumbling when asked if he possessed anything illegal.

      The district court found this to be a close case, concluding the “K9

signaling on the passenger side and passenger rear of the vehicle” was the most
                                        21


significant fact. But the district court made a factual error in finding that “Aura

not only signaled on the passenger side of the car when she was outside of the

Quattro, but once she was allowed into the car she signaled on the rear seat of

the vehicle on the passenger rear side seat.” Contrary to the court’s findings,

Aura did not signal at all on the outside passenger side of the car. Officer Simons

testified only that the dog alerted at the driver’s door. From our review, the

dashcam video does not show Aura alerting on the outside passenger side of the

car. She jumped up on that side of the car, but she never even attempted to sit,

i.e., alert, on the passenger side. At oral argument, the State agreed the district

court was simply wrong in finding Aura alerted on the outside passenger side of

the car.

      With respect to the district court’s finding that Aura “signaled on the

passenger rear side seat” inside the car, Officer Simons’s testimony made clear

that the dog was interested in the passenger’s side when inside the vehicle, but

she did not actually signal there—it would have been hard for her to sit inside

the car. Although Officer Simons testified he was concerned about the passenger

side because of her interest there, a drug dog’s interest alone is not enough to

support probable cause that drugs are present. See United States v. Guzman, 75

F.3d 1090, 1096 (6th Cir. 1996) (“[W]e acknowledge that the dog’s ‘interest’ in

the bag alone would not constitute probable cause.”); United States v. Jacobs,

986 F.2d 1231, 1235 (8th Cir. 1993) (holding that a warrant application that

said a drug dog merely showed “interest” in a package would not support

probable cause). This is especially true given Officer Simons’s testimony that
                                        22


Aura was an all-in type of dog—she either alerted or she didn’t. On our review of

the evidence, Aura indicated only at the driver’s door of the car.

      So the facts we must consider include that Officer Thompson observed the

vehicle leave what he described as a known or suspected drug house, Aura was

interested in the inside passenger side of the car but only alerted at the driver’s

door of an empty vehicle, and Stevens mumbled when Sergeant Clausen asked

him if he had anything illegal after Aura alerted at the driver’s door. In

considering the totality of circumstances, we also find relevant that Sargent

Clausen patted down Stevens for weapons when he first removed him from the

car and did not discover any contraband. See People v. Lee, 828 N.E.2d 237, 246

(Ill. 2005) (holding officers lacked probable cause to arrest defendant for drug

loitering where officers merely observed defendant standing on known drug

corner and “the Terry protective pat-down search did not reveal any weapons or

drugs”).

      The district court noted that the “known drug house” fact taken alone was

“not compelling or persuasive at all” considering the lack of evidence as to how

or why it had become a “known” drug house. We agree with the district court

that absent some evidence explaining why Sergeant Clausen believed the house

to be a drug house, his unadorned statement adds little, if anything, to the

probable cause analysis. In State v. Hillery, the officer knew the defendant had

prior drug convictions and saw him engage in a “three-minute encounter with a

suspected drug dealer at a house connected to a recent drug overdose.” 956

N.W.2d 492, 501 (Iowa 2021). These details supported the officer’s claim that the
                                        23


house was a known drug house. But no such evidence was presented in this

case to support the officer’s conclusory assertion. We agree with the district court

that Sergeant Clausen’s observation about the vehicle’s location does not

support probable cause to believe Stevens was engaged in illegal activity.

      With respect to Stevens’s behavior before the search, the district court’s

description is incomplete. In its order denying the motion to suppress, the court

described the suspicious events creating probable cause as:

      He mumbled something inarticulable, and then reached for his
      pockets. The content of what was “mumbled” by the Defendant
      cannot be damning because it is unknown, but a reasonable person
      could be validly suspicious that the lack of a clear denial signified
      guilt.

This description leaves out important parts of the questioning. According to

Clausen’s testimony:

      I first asked Mr. Stevens why the dog would indicate for an illegal
      substance on the vehicle, and he stated he did not know why. I
      asked him if he had anything illegal on him, and he just kind of
      looked at me. I advised him at that point that I was going to search
      his person. That’s when he started to mumble about having
      something in his pocket, but he never did tell me what it was and
      reached towards his coat pocket.

The district court’s ruling omitted that Stevens did in fact deny knowing why a

dog would indicate that an illegal substance was in the vehicle. In any event, the

district court improperly considered Stevens’s silence as an indication of guilt.

The lack of a “clear denial” does not support probable cause of illegal activity.

See Di Re, 332 U.S. at 594–95 (“An inference of probable cause from a failure to

engage in discussion of the merits of the charge with arresting officers is

unwarranted. Probable cause cannot be found from submissiveness, and the
                                       24


presumption of innocence is not lost or impaired by neglect to argue with a

policeman.”).

      Considering the totality of the circumstances, the most that can be said is

that a drug dog showed interest in the passenger side but only alerted at the

driver’s door of the vehicle in which Stevens had been sitting on the passenger

side and Stevens denied knowing why the dog would alert on the vehicle,

mumbling something unintelligible when asked if he had anything illegal on his

person. No facts link the dog’s alert to Stevens, and the remaining facts do not

provide probable cause that he was engaged in illegal activity to support

arresting him. See Gibson, 108 P.3d at 432 (“Unlike [other cases] where the police

possessed additional information such as the defendant’s evasive conduct,

presence in a high crime area or suspected involvement in drug trafficking, here

there is no evidence that the officers possessed additional facts that connected

Gibson to illicit drugs.”); cf. United States v. Haggard, 368 F.3d 1020, 1024 (8th

Cir. 2004) (holding that an officer had probable cause to arrest when the officer

knew about the passenger’s suspected drug trafficking, a drug dog alerted on the

car, the passenger admitted that he recently smoked marijuana, and the officer

discovered cocaine residue in a location accessible to the defendant); Jacobs, 986

F.2d at 1235 (holding that information about a suspicious package being

shipped, coupled with the fact that a drug dog showed interest but did not alert

on the package, “might have provided reasonable suspicion that it contained

contraband” but failed to provide the probable cause “needed to overcome the

defendant’s Fourth Amendment right to privacy in its contents”).
                                      25


      This case is analogous to Di Re, where “[t]he decisive evidence [the

methamphetamine in Stevens’s pocket] was that obtained by search of his

person, after he was arrested without a warrant of any kind.” 332 U.S. at 582

(emphasis added). That evidence came too late. The officers lacked probable

cause to arrest Stevens before they searched his person, and the district court

erred in denying his motion to suppress the evidence found from the

unconstitutional search.

                                        III.

      We reverse the district court’s denial of Stevens’s motion to suppress,

vacate his conviction, and remand the case for additional proceedings.

      REVERSED AND REMANDED.